DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens (WO 2015/100029) and further in view of the Admitted Prior Art.
As best depicted in Figures 2-5, Givens is directed to an agricultural tire comprising a tread 220-420, a pair of sidewalls 430, a pair of bead portions 460, and reinforcing plies 310 or 510 (correspond with claimed high strength plies).  Givens further states that said plies are formed with exemplary cords having 2 aramid (aromatic polyamide) strands or yarns, each having a linear density of 1,500 (Paragraph 23).  It is further noted that Givens similarly suggests the use of polyester or nylon (aliphatic polyamide) (Paragraph 23).
In terms of the claimed cord strength, the cord of Givens would have been expected to have cord strengths between about 400 N and about 700 N given the extreme similarities between the claimed cord and that taught by Givens.  More particularly, Paragraph 12 states that “such individual cord tensile strengths may be obtained by including polyamide yarns 
Lastly, regarding claim 1, while Givens is silent with respect to any relationship between the rubber weight and the overall weight of the tire, the claimed ratio appears to be consistent with that which is conventionally associated with agricultural tires, as shown by the Admitted Prior Art (Paragraph 11).
Regarding claims 2, 3, 14, and 15, plies 310 or 510 can be the sole plies in the tire of Givens. 
With respect to claims 9, 10, and 13, Figure 3 depicts the presence of belt plies 310 (Figure 3).  Additionally, the cords of Givens can be arranged in a circumferential direction (90 degrees with respect to axial direction) or at an acute angle to the circumferential direction (Paragraph 24).       
As to claims 16 and 17, the sole ply in Figure 4 can be broadly viewed as a carcass ply since it continuously extends between respective bead portions.  Additionally, the cords of Givens can extend in a lateral direction and such corresponds with a radial arrangement (parallel with the lateral direction and perpendicular to the circumferential direction- Paragraph 24).   
Claims 1, 3-7, 9-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (GB 1,391,195) and further in view of the Admitted Prior Art.  
Goodrich is directed to a tire construction comprising a tread portion, a pair of sidewalls, a tread portion, and a plurality of plies (carcass and belt) (Page 1, Line 85-Page 2, Line 
Additionally, it is unclear if the language “including polyamide yarns” requires such yarns or is intended to describe a preferred or exemplary yarn.  If in fact the claims require polyamide yarns, a fair reading of Goodrich (Page 1, Lines 25-56) suggests the general use of lower modulus materials in certain belt plies, as compared to a middle belt ply, and such would be recognized as encompassing nylon (well-known and conventional tire material that is commonly used in applications where rayon is described).            
In terms of the claimed cord strength, the cords of Goodrich would have been expected to have cord strengths between about 400 N and about 700 N given the extreme similarities between the claimed cord and that taught by Goodrich.  More particularly, Paragraph 12 states that “such individual cord tensile strengths may be obtained by including polyamide yarns having deniers within the range of about 1500 to about 1900”.  Again, as best can be determined by the Examiner, the cords of Goodrich, which include two or three yarns or strands, each having a linear density of 1650 denier, would satisfy the claimed invention.
Lastly, regarding claim 1, while Goodrich is silent with respect to any relationship between the rubber weight and the overall weight of the tire, the claimed ratio appears to be consistent with that which is conventionally associated with agricultural tires, as shown by the Admitted Prior Art (Paragraph 11).  It is further noted that Goodrich suggests a wide variety of 
As to claims 7, 14, and 16, Goodrich refers to radial carcass plies (Page 1, Lines 90+).  Additionally, the tire of Goodrich includes a plurality of belt plies (Page 2, Lines 50+).   
With respect to claims 9, 10, 13, and 18 Goodrich (Page 2, Lines 70+) describes belt plies formed with cords inclined at about 20 degrees with respect to the circumferential direction (corresponds with about 70 degrees with respect to an axial direction).  A cord angle of about 70 degrees is seen to be “about” 74 degrees.  Goodrich (Page 3, Lines 85+) also describes additional embodiments having belts plies formed with cords inclined at 15 degrees with respective to the circumferential direction, which corresponds with 75 degrees with respect to an axial direction). 
5.	Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonko (WO 01/17801) and further in view of (a) Givens and Goodrich and (b) the Admitted Prior Art. 	
As best depicted in Figure 3, Bonko teaches an agricultural tire comprising a plurality of carcass plies 21-24 (claimed reinforcing plies) (Abstract and Page 4, Lines 28+).  In such an instance, though, Bonko is silent with respect to the carcass cords.  In any event, cords having a plurality of yarns or strands, each having a linear density between about 1500 N and about 1900 N, are consistent with those that are commonly used in carcass plies designed for agricultural tires, as shown for example by Givens (Paragraph 23).  Goodrich similarly describes the use of (a) carcass cords comprising first and second yarns, each yarn having a linear density of 1650 denier (Page 2, Lines 12+) and (b) belt cords having first, second, and third yarns, each 
More particularly, as best can be determined by the Examiner, such cord constructions appear to demonstrate tensile strengths in accordance to the claimed invention.  Paragraph 12 in Applicant’s original disclosure states that “such individual cord tensile strengths may be obtained by including polyamide yarns having deniers within the range of about 1500 to about 1900”.  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional carcass cords and belt cords in the tire of Bonko and in view of Givens and Goodrich, and such cords demonstrate the claimed mechanical properties.          
  Lastly, regarding claim 1, while Bonko is silent with respect to any relationship between the rubber weight and the overall weight of the tire, the claimed ratio appears to be consistent with that which is conventionally associated with agricultural tires, as shown by the Admitted Prior Art (Paragraph 11).  
With respect to claims 2-6, the tire of Bonko can solely include carcass plies having the carcass cord taught by Bonko (corresponds with claimed high strength plies).  In such an instance, all of the carcass plies would include the carcass cord taught by Givens.
 As to claims 7 and 16, Bonko teaches a bias arrangement for carcass plies 21-24 (Page 4, Lines 28+) and such an arrangement is described as including angles between 25 degrees and 65 degrees with respect to the axial direction or circumferential direction (Page 2, Lines 11+).  It is well recognized, though, that the term “radial” carcass commonly corresponds with angles as small as 60 degrees with respect to the circumferential direction of the tire.  As such, the carcass arrangement of Bonko can be generally viewed as encompassing “radial” arrangements.  
Regarding claims 8, 14, 16, and 17, the optional inclusion of a belt assembly suggests tire constructions having at least one belt layer (consistent with the description of belt assemblies in general).  This disclosure similarly suggests tire constructions devoid of a belt assembly (see Figures). 
As to claims 9-14 and 18-20, the belt plies are broadly described as having cords inclined between 63 degrees and 73 degrees with respect to an axial direction of the tire (17-27 degrees with respect to circumferential direction) (Page 2, Lines 7+).  This range, at a minimum, is seen to satisfy an angle of “about” 74 degrees.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 24, 2021